Title: Thomas Jefferson to John M. Perry, 20 January 1810, with Notes on Agreement with Perry, 19 April 1812
From: Jefferson, Thomas
To: Perry, John M.


          
            
              Sir
               
                     Monticello 
                     Jan. 20. 1810
            
             There is an old affair between mr Magruder & myself which I really had supposed done with, but he has lately revived it. he furnished me with some plank, & charged such extravagant prices as never had been given in this neighborhood by the half. I paid him according to the highest prices I had ever paid, amounting to £27–9 and wrote him that if he was not satisfied with that I would replace the plank at his mill & take back the money:
			 
		  and I contracted with mr Allen to take the thing off my hands, to wit furnish & deliver the plank & recieve the money from mr Magruder. this was 4. years ago, since which I have heard nothing of it till now. in the mean time mr Allen is dead. I have supposed it might suit you to take the same contract. the plank to be furnished is stated below: the sum in Magruder’s hands is £27–9 which amounts to £7–6 a thousand
            
              
                
                
                        £
                     
              
              
                
                        suppose the Timber per thousand
                     
                1–0–0
              
              
                
                        hauling & delivery
                     
                1–10–0
              
              
                
                        remains for sawing & profit
                     
                
                        4–16–0
                     
              
              
                
                7–6.
              
            
            the plank is, I believe to be of a fixed width, 5.I. if I mistake not: but I am not certain. I shall be glad to hear from you soon & 
                  on this subject, 
                  and perhaps, on conversation, might enable you to get over small difficulties.I am Sir
                  
               
            
              your humble servt
              
                  Th: Jefferson
            
          
          
            
                     
      
         2671½
         heart plank
         }
         
      
      
         
            329.
         good timber
         1¼ I. thick
         
      
      
         
            155.
         fine
         
      
      
         
                              600.
         feet superfine
         
         1⅜ I. thick
      
      
         3755½.
         
      
   
          
          
            
                     
                  Notes by TJ below endorsement on verso:
            1812. Apr. 19. J. Perry informing me that no timber, equal to this bill, can be got within a considerable distance of Magruder’s, whereas he had expected to get it within 5. miles, I have desired him to get it as near as he can, & I will pay the difference of haulage between the 5. miles & the actual distance at which he shall get it.
          
        